Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00155-CV

              BEXAR COUNTY HOSPITAL d/b/a University Health System,
                                Appellant

                                             v.

                                  Paul Douglas HARLAN,
                                         Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-11941
                           Honorable Larry Noll, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee, Paul Douglas Harlan, recover his costs of this appeal
from appellant, Bexar County Hospital d/b/a University Health System.

       SIGNED August 5, 2015.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice